Citation Nr: 1203488	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-09 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for prostate cancer, including due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from November 1960 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA) that held new and material evidence had not been received to reopen the claim for service connection for prostate cancer due to exposure to Agent Orange.  In a March 2010 Statement of the Case, a Decision Review Officer reopened the claim and denied it on the merits.  

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a determination that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996) (before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant).  Hence, the issue has been characterized accordingly.  

The Veteran testified at a personal hearing before a Decision Review Officer at the RO in November 2010.  A transcript of the proceeding is of record.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in October 2011.  A transcript of the proceeding is included in the claims file.  


FINDINGS OF FACT

1.  In May 2005, the RO denied the Veteran's initial claim for service connection for prostate cancer, including due to exposure to Agent Orange, and the Veteran did not appeal the decision.  

2.  Evidence received since the May 2005 RO decision, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran is not shown to have had duty or visitation in the Republic of Vietnam during the Vietnam era, and exposure to Agent Orange has not otherwise been demonstrated.  

4.  The Veteran is not shown to have manifested complaints or findings of prostate cancer in service or for many years thereafter.  

5.  The currently demonstrated prostate cancer, status post radical prostatectomy, is not shown by competent clinical, or competent and credible lay, evidence of record to be due to any event or incident of the Veteran's active service, including Agent Orange exposure.  


CONCLUSION OF LAW

Prostate cancer, status post radical prostatectomy, is not due to disease or injury that was incurred in or aggravated by active service, including due to the exposure to Agent Orange, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.2(f), 3.159, 3.303, 3.307, 3.309(a), (e) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish the benefit sought that were not found in the previous denial.  

In an October 2008 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what was necessary to reopen his previously denied claim (including the specific basis for the prior denial), what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was also advised of how disability ratings and effective dates are assigned.  Hence, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, post-service private treatment records, lay statements, and the Veteran's statements and hearing testimony provided before a Decision Review Officer at the RO in November 2010 and before the undersigned Veterans Law Judge at the RO in October 2011.  

The Board observes that the Veteran was not afforded a VA examination.  The medical records in the file show that he has been diagnosed with prostate cancer and underwent a radical prostatectomy in 1999.  However, the most probative evidence in the file reflects that the Veteran did not have service in the Republic of Vietnam, and his service treatment records are negative for any treatment related to prostate cancer.  Consequently, without a showing of symptoms related to prostate cancer in service, the Board finds that it is not necessary to refer this case for further medical review and an opinion as there is no reasonable possibility of substantiating the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a veteran is required to show some causal connection between his disability and his military service).  Consequently, the Board finds that VA's duty to assist has also been met in this case.  


Analysis

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The RO denied the Veteran's initial claim service connection for prostate cancer in a May 2005 rating decision.  The evidence of record at the time of the decision included the Veteran's service records, which did not denote Vietnam service, his service treatment records, which did not show any findings related to his prostate, and the Veteran's statements that he had been diagnosed with prostate cancer  in 1999 and underwent a radical prostatectomy.  Based on this evidence, the RO concluded that the Veteran's prostate cancer was not manifest in service or within one year of his discharge from service.  Moreover, since he did not have service in Vietnam, he was not entitled to the presumption of exposure to Agent Orange.  Notice of the determination and his appellate rights were issued in May 2005.  The Veteran did not file a notice of disagreement with the determination and he did not submit any additional relevant evidence during the one-year period following notice of the decision.  Hence, the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2011).  

In October 2008, the Veteran requested that his claim be reopened.  The additional evidence associated with the file includes private medical records showing that the Veteran underwent treatment for prostate cancer, the Veteran's statements related to his alleged exposure to Agent Orange, a letter to his parents dated in 1963, and a lay statement regarding the Veteran's military service.  The Board finds this additional evidence is new, in that it was not previously of record, and it is also material as it relates to a prior basis for denial of the claim, i.e., asserting that the Veteran was in proximity to Vietnam and was entitled to the presumption of exposure to Agent Orange.  Solely for the purpose of determining whether to reopen the claim, this evidence is presumed credible.  See Kutscherousky, supra.  Thus, new and material evidence has been submitted, and the claim is reopened.  To this extent only, the appeal is allowed.  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2011).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, such as malignant tumors (including of the prostate), if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

With regard to disabilities a veteran attributes to exposure to Agent Orange, the law provides that for veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending May 7, 1975, service connection may be presumed for certain diseases enumerated by statute and regulations that become manifest within a particular period, if any such period is prescribed.  The specified diseases are:  AL amyloidosis, chloracne, Hodgkin's disease, non-Hodgkin's lymphoma, ischemic heart disease, chronic B-cell leukemias, porphyria cutanea tarda, soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple myeloma, prostate cancer, acute and subacute peripheral neuropathy, respiratory cancers (cancers of the lung, bronchus, trachea, or larynx), and diabetes mellitus (Type 2).  38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e) (2011).  

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2011).  In fact, the Federal Circuit issued a decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), where it confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 [holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace]; and VAOPGCPREC 27-97 [holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam].  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196. 

With regard to inland waterways, again, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as DaNang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id. 

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.  

Notwithstanding the foregoing discussion regarding presumptive service connection, which arose out of the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102- 4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Proof of direct service connection between exposure and disease entails showing that exposure during service actually caused the malady which develops years later.  Actual causation carries a very difficult burden of proof.  See Combee, 34 F.3d at 1042.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service-connection for prostate cancer, status post radical prostatectomy, due to exposure to Agent Orange during his active duty service.  In essence, he contends that his exposure occurred when he handled ammunition boxes that were next to leaking chemicals (that he asserts contained Agent Orange) on board his ship.  See the Veteran's October 2008 statement.  He also asserted that his crew took a smaller boat to shore at one time and he believed that he landed in Vietnam.  See the undated handwritten document with ship photograph.  In a written statement from a fellow serviceman, it was noted that he was in the Philippines and there was a rumor that they were headed to Vietnam.  He also recalled that Agent Orange was being transported on a "junk ship."  See undated statement from Private Alphabet.  In another written statement from a fellow serviceman, B.B., it was noted that they were in the Philippines and got a call to get on the ship headed for Vietnam.  They were off shore of Vietnam for many days.  In a letter to his parents, dated in April 1963, the Veteran reported that they were packing their gear and heading to Laos but then stopped.  Their present position was off the coast of Vietnam "North.  At his personal hearings, he testified that he did not recall ever going ashore.  

Upon review of the evidence, the Board finds that the evidence does not support a finding that the Veteran had "service in Vietnam," and in-service exposure to herbicides may be not be conceded or presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  The National Personnel Records Center concluded that the Veteran did not have service in the Republic of Vietnam.  His service records show that he served aboard several ships, including the USS Pickaway, the USS Estes, the USNS Gaffey, the USS Princeton, the USS Paul Revere, the USS Magoffin, and the USS Cavalier, in California, Okinawa, Japan, and the Republic of the Philippines.  There is no indication in the records that any of these ships docked in Vietnam.  

The Veteran's own statements regarding his exposure are in conflict.  On one hand, he asserts that Agent Orange was located on the ship upon which he served and that this how he was exposed (through leaking containers), and he subsequently asserts that his ship was close enough to the coast of Vietnam such that exposure should be conceded.  The lay statements he submitted do not provide any specific evidence or recollections that would serve to corroborate his assertions regarding the presence of Agent Orange on board a ship.  The lay persons do not have official information related to the chemicals contained on the ship, and they do not show that the Veteran ever set foot in Vietnam.  Additionally, there is no service department record evidence that the ships upon which the Veteran served transported Agent Orange.  In fact, research from the Joint Services Records Research Center confirms that there is no evidence that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  

Additionally, as noted above, it is well established that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam, and the Veteran has testified that he never set foot in Vietnam.  See Haas, 525 F.3d at 1187-1190; see also VAOPGCPREC 27-97.  

Since the Board has determined that the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related disease under 38 C.F.R. § 3.309(e) to be applicable.  However, the Board finds insufficient evidence to support a finding of actual exposure to herbicides in service.  Indeed, the Veteran has testified that he never stepped foot on land in Vietnam, and his allegation that he came in physical contact with barrels of Agent Orange on board a ship is not credible in light of service department findings to the contrary.  It was reported that there were no records showing that the Veteran was exposed to Agent Orange.  Accordingly, in this case, the Veteran's and fellow servicemen's lay statements and the Veteran's testimony alone cannot be used to confirm herbicide exposure.  Therefore, the Veteran is therefore not entitled to service connection for prostate cancer on a presumptive basis as discussed in 38 C.F.R. § 3.309(e).  

This does not, however, preclude the Veteran from establishing his entitlement to service connection for prostate cancer with proof of actual direct causation.  Combee, 34 F.3d at 1043.  The Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The Veteran's service treatment records include no indication of complaints of, treatment for or diagnoses of prostate problems or prostate cancer in service, or within the one year presumptive period following his separation from service in 1963.  His prostate cancer was initially diagnosed in 1999.  Hence, a presumption of service connection as a chronic disease is also not warranted.  38 C.F.R. § 3.309(a).  Finally, he has not submitted a medical statement relating his prostate cancer to his military service.  
With respect to the Veteran's contentions that his prostate cancer is due to exposure to herbicides, the Board observes that a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Board finds that prostate cancer, as well as its relationship to exposure to herbicides, is a complex medical issue for which lay testimony alone would be inadequate to support the claim.  Hence, the Veteran's statements offered in support of the claim do not constitute competent medical evidence and are also lacking in probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

In this regard, the Board has already noted that the evidence is against a finding that the Veteran was exposed to Agent Orange during his active duty military service.  Hence, in the absence of an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain an opinion on the matter.  Consequently, the Board finds that service connection for prostate cancer, status post radical prostatectomy, including due to exposure to Agent Orange is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, the claim must be denied.  



ORDER

New and material evidence has been received and the claim for service connection for prostate cancer, status post radical prostatectomy, including due to exposure to Agent Orange is reopened; to this extent only the appeal is granted.  

Service connection for prostate cancer, status post radical prostatectomy, including due to exposure to Agent Orange, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


